Citation Nr: 1612560	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  12-23 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a left knee disability, claimed as secondary to service-connected residual ligament laxity of the right ankle, status post fracture, tibial plafond.

2. Entitlement to service connection for a right knee disability, claimed as secondary to service-connected residual ligament laxity of the right ankle, status post fracture, tibial plafond.

3. Entitlement to service connection for a left hip disability, claimed as secondary to service-connected residual ligament laxity of the right ankle, status post fracture, tibial plafond.

4. Entitlement to service connection for a right hip disability, claimed as secondary to service-connected residual ligament laxity of the right ankle, status post fracture, tibial plafond.

5. Entitlement to a rating in excess of 10 percent for residual ligament laxity of the right ankle, status post fracture, tibial plafond.
REPRESENTATION

Appellant represented by:  Steve Lewis

WITNESSES AT HEARING ON APPEAL

Veteran & N.A.
ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from January 1991 to August 1993.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for a left ankle disability, left knee disability, right knee disability, left hip disability, right hip disability; declined to reopen a claim of service connection for an acquired psychiatric disorder, to include depression and bipolar disorder; and granted an increased rating of 10 percent for the Veteran's service-connected residual ligament laxity of the right ankle, status post fracture, tibial plafond, effective June 9, 2010.  In August 2011, the Veteran filed a notice of disagreement (NOD) with the foregoing determinations.  A statement of the case (SOC) was issued in May 2012, and a substantive appeal was received in July 2012.

As noted, the Veteran perfected an appeal of the denial of service connection for a left ankle disability and the denial of his claim to reopen a claim of service connection for an acquired psychiatric disorder.  However, prior to certification of those appeals to the Board, the RO issued a rating decision in April 2014 that granted service connection for a status post left ankle fracture.  A March 2015 rating decision also, in pertinent part, granted service connection for a bipolar disorder.  Consequently, those matters are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim is granted during the pendency of an appeal, a second NOD must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).

In February 2016, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

As a final initial matter, the Board notes that the aforementioned March 2015 rating decision also granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) and basic eligibility to Dependents' Educational Assistance, both effective January 28, 2015.  It also denied special monthly compensation based on the need for regular aid and attendance or at the housebound rate.  In February 2016, the Veteran attempted to file an NOD; however, he did not indicate the rating decision or issues he intended to appeal.  Therefore, in a letter dated February 2016, the RO notified the Veteran that he had 60 days to clarify which issues he intended to appeal in his February 2016 NOD.  He was further advised that if a response was not received within 60 days, no action would be taken on his February 2016 NOD.  See 38 C.F.R. § 20.201 ("If the agency of original jurisdiction gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.").  

In this regard, the Board notes that at the February 2016 videoconference hearing, a question was raised as to whether the March 2015 rating decision had assigned the correct effective date for the Veteran's award of TDIU.  However, after a discussion with the undersigned wherein she explained his right to appeal the effective date assigned, the Veteran indicated he did not want to appeal the effective date assigned for his award of TDIU.  See February 2016 videoconference hearing transcript, pp. 13-14.  Accordingly, that matter is not being remanded for the issuance of an SOC.  See 38 C.F.R. § 19.9(c); see also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).


FINDING OF FACT

On February 9, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he intended to withdraw his appeal seeking service connection for a left knee disability, a right knee disability, a left hip disability, and a right hip disability; and an increased rating for residual ligament laxity of the right ankle, status post fracture, tibial plafond; there is no question of fact or law remaining before the Board in this matter.


CONCLUSIONS OF LAW

1. Regarding the matter of entitlement to service connection for a left knee disability, claimed as secondary to service-connected residual ligament laxity of the right ankle, status post fracture, tibial plafond, the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202 , 20.204 (2015).

2. Regarding the matter of entitlement to service connection for a right knee disability, claimed as secondary to service-connected residual ligament laxity of the right ankle, status post fracture, tibial plafond, the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202 , 20.204 (2015).

3. Regarding the matter of entitlement to service connection for a left hip disability, claimed as secondary to service-connected residual ligament laxity of the right ankle, status post fracture, tibial plafond, the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202 , 20.204 (2015).

4. Regarding the matter of entitlement to service connection for a right hip disability, claimed as secondary to service-connected residual ligament laxity of the right ankle, status post fracture, tibial plafond, the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202 , 20.204 (2015).

5. Regarding the matter of entitlement to a rating in excess of 10 percent for residual ligament laxity of the right ankle, status post fracture, tibial plafond, the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202 , 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, given the Veteran's expression of intent to withdraw his appeal in the matters on appeal, further discussion of the impact of VA's duty to notify and assist is not necessary.  

B. Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative/attorney and must be in writing (except for appeals withdrawn on the record at a hearing).  38 C.F.R. § 20.204(b).

At the February 9, 2016, videoconference hearing, the Veteran testified that he wished to withdraw his appeal seeking service connection for a left knee disability, a right knee disability, a left hip disability, and a right hip disability; and an increased rating for residual ligament laxity of the right ankle, status post fracture, tibial plafond.  Hence, there is no allegation of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal is dismissed.


ORDER

The appeal seeking service connection for a left knee disability, claimed as secondary to service-connected residual ligament laxity of the right ankle, status post fracture, tibial plafond, is dismissed.

The appeal seeking service connection for a right knee disability, claimed as secondary to service-connected residual ligament laxity of the right ankle, status post fracture, tibial plafond, is dismissed.

The appeal seeking service connection for a left hip disability, claimed as secondary to service-connected residual ligament laxity of the right ankle, status post fracture, tibial plafond, is dismissed.

The appeal seeking service connection for a right hip disability, claimed as secondary to service-connected residual ligament laxity of the right ankle, status post fracture, tibial plafond, is dismissed.

The appeal seeking a rating in excess of 10 percent for residual ligament laxity of the right ankle, status post fracture, tibial plafond, is dismissed.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


